Citation Nr: 0814810	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-36 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $7,371.00, 
plus accrued interest thereon, to include the question of 
whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
September 1990. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision of the Seattle, 
Washington, Regional Office's (RO) Committee on Waivers and 
Compromises, which denied entitlement to waiver of recovery 
of an overpayment of VA compensation benefits in the 
calculated amount of $7,371.00,  plus accrued interest 
thereon.  The RO found that collection of the overpayment 
indebtedness would not be against the principles of equity 
and good conscience.  

Review of the evidentiary record indicates that a portion of 
the assessed indebtedness in question has been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board must consider the entire amount 
calculated, plus interest.

In February 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

A review of the record indicates that the debt at issue in 
this case was created when VA failed to adjust a retroactive 
disability compensation award payment, in light of the 
veteran's receipt of military separation pay.  The RO has 
calculated the amount of this overpayment to be $7, 371.00.

By way of procedural background, the veteran was in receipt 
of compensation for migraine headaches, evaluated as 50 
percent disabling.  In an April 2005 letter VA informed the 
veteran that she had been overpaid by $7,371.00 in lump sum 
compensation benefits.  It was proposed to withhold benefits 
beginning in July 2005.

In a May 2005 letter, the veteran requested waiver of 
recovery noting that at the time of her discovery of VA's 
automatic (direct) deposit to her bank account she was under 
the impression that the funds were due her.  She reported 
calling VA twice to ensure that she was actually entitled to 
the funds, and asserts that on each occasion VA personnel 
assured her that she was so entitled.  The Board notes, 
however, that there is no evidence supporting the claim that 
the veteran contacted VA.  The veteran also reported that it 
would be "financially crippling" to repay this amount of 
money.  

In the August 2005 decision, the Committee determined that 
the overpayment of funds was made on February 24, 2005.  The 
error was discovered on March 5, 2005 and the debt of 
$7,371.00 was established on March 24, 2005.  The Committee 
concluded that there was fault in the creation of the 
overpayment on the part of the veteran because she "could or 
should have reasonably known that you were not entitled." As 
such the committee determined that fault was established.  
The Committee denied the veteran's request for a waiver of 
recovery of this debt, finding that recovery would not be 
against the principles of equity and good conscience.  

The evidence of file, however, is inadequate at this time to 
adjudicate this issue.  First, it would be helpful to review 
her personnel records and determine the exact amount of the 
military severance pay received by the veteran upon 
separation.  

Second, as with any overpayment, it must be determined that 
the debt was properly created.  Hence, after verifying the 
amount of severance pay pad to the appellant, the RO should 
prepare a paid and due audit report to include consideration 
of any compensation due based on the number of the veteran's 
dependents.  

Third, in light of the veteran's claim that she used the 
funds to pay off medical expenses she should be requested to 
submit detailed information and copies of the medical bills 
which were paid using the $7,371.00, to include evidence of 
the dates on which the monies were paid.  

Fourth, the veteran's Financial Status Report dated in 
October 2005 is outdated.  This report indicates that her 
husband was unemployed but attending a two year college, and 
that she was employed as a sales associate.  The Board also 
notes that two of the veteran's four children possibly have 
been emancipated since this report.  Hence, to accurately 
reflect the veteran's current financial status the Board 
finds that she should submit an updated Financial Status 
Report which accurately reflects her current financial 
situation.  

Finally, at the February 2008 Travel Board hearing the 
veteran reported making two telephone calls to VA and being 
informed that the payment she received was correct.  The 
representative noted that according to an internal VA report, 
eight out of ten veterans were misinformed by Seattle VA 
representatives when telephone calls were made to RO "Hot 
Line."  In a subsequent letter the representative identified 
a 2005 VA "Mystery Caller Survey," but reported that this 
was an internal report and he could not get a copy from VA.  
Such a report is pertinent evidence regarding this claim.  
Accordingly, the RO is to secure a copy of the report for 
consideration of the appellant's claim under the principles 
of equity, to include weighing the degree of VA fault.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The veteran should be requested to 
provide a list of the medical bills paid 
using the $7,371.00 overpayment; furnish 
copies of bills; and evidence documenting 
when payments were made and the amounts 
of each medical bill paid.

2.  The appellant must be furnished a 
Financial Status Report (VA Form 20-5655) 
for completion in full.  The appellant 
must complete this form in detailed 
fashion, and fully disclose all income 
from any source, all assets, and an 
accurate listing of all existing debt.  
There must be no listing of any 
generalized or miscellaneous expenses.  
Rather her expenses should be itemized.  
The date and purpose of each debt listed 
under Section VI must be fully explained.  
Any unusual or extraordinary expenses 
should be corroborated with independent 
documentation.

3.  The RO should obtain a copy of an 
internal 2005 VA report entitled 
"Mystery Caller Survey."  The Board is 
particularly interested in VA  
documentation detailing the error rate of 
the Seattle RO in answering queries from 
veterans.  

4.  The RO should set forth in the record 
a written paid and due audit of the 
veteran's disability compensation for the 
overpayment period.  This audit should 
reflect, on a month-by-month basis, the 
amounts actually paid to the veteran, as 
well as the amounts properly due.  A copy 
of the written audit should be inserted 
into the claims file and another provided 
to the veteran.

5.  After the actions requested above 
have been completed to the extent 
possible, as well as any other action 
deemed necessary, the case should be 
referred to the Committee to review the 
record and readjudicate the appellant's 
request for waiver, including any 
additional evidence obtained by the RO on 
remand.  A formal, written record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims file.

6.  If the Committee's determination 
remains unfavorable to the appellant, she 
and her representative should be 
furnished a supplemental statement of the 
case, which sets forth and considers all 
of the applicable legal criteria 
pertinent to this appeal, including 38 
C.F.R. §§ 1.963 and 1.965 (2007).  This 
document should further reflect detailed 
reasons and bases for the decision 
reached.  The appellant and her 
representative should be given the 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

